Title: To Alexander Hamilton from Angelica Church, 19 September 1794
From: Church, Angelica
To: Hamilton, Alexander


London, September 19, 1794.
My Dear Brother:
I have very particular and very good motives to ask your kindness for the Duke de Liancourt, he loved liberty with good sence and moderation; and he meant so well towards his country as to introduce into France a better system of Agriculture and to soften the situation of the Lower class of people there. Virtue, has not found its reward, for in the many scenes of distress that has afflicted his unfortunate country, he like many more good men, has been obliged to leave his possessions and seek an Asylum in this country.
He goes to America, and goes there without a friend, unless my dear Brother, who is always so good, will extend to Monsieur de Liancourt his care—besides many good qualities, this gentleman is the friend of the Marquis de LaFayette.
Adieu my dear friend, remember me to Beaumetz and Monsieur de Talleyrand.
Angelica Church.
